 1   Peter Anderson, Esq., Cal. Bar No. 88891
            peteranderson@dwt.com
 2   Alonzo Wickers IV, Esq., Cal. Bar No. 169454
            alonzowickers@dwt.com
 3   Nicolette Vairo, Esq., Cal. Bar No. 311592
            nicolettevairo@dwt.com
 4   DAVIS WRIGHT TREMAINE LLP
     865 South Figueroa Street, Suite 2400
 5   Los Angeles, CA 90017-2566
     Tel: (213) 633-6800
 6   Fax: (213) 633-6899
 7   Attorney for Defendants
     FOCUS FEATURES, LLC, and
 8   FOCUS FEATURES PRODUCTIONS, LLC
 9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12        DIETER HARTMANN,
                                                  Case No. 2:19-cv-05273-AB(MRWx)
13                  Plaintiff,
14             v.                                  STIPULATED PROTECTIVE
                                                   ORDER
15        TYLER BATES; TYLER BATES
          MUSIC INC.; FOCUS FEATURES,              (MRW VERSION 4/19)
16        LLC; FOCUS FEATURES
          PRODUCTIONS, LLC,                       ‫ ܆‬Check if submitted without
17                                                material modifications to MRW form
                    Defendants.
18
19
20
21   1.      INTRODUCTION
22           1.1    PURPOSES AND LIMITATIONS
23           Discovery in this action is likely to involve production of confidential,
24   proprietary, or private information for which special protection from public disclosure
25   and from use for any purpose other than prosecuting this litigation may be warranted.
26   Accordingly, the parties hereby stipulate to and petition the Court to enter the
27   following Stipulated Protective Order. The parties acknowledge that this Order does
28   not confer blanket protections on all disclosures or responses to discovery and that
 1   the protection it affords from public disclosure and use extends only to the limited
 2   information or items that are entitled to confidential treatment under the applicable
 3   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 4   that this Stipulated Protective Order does not entitle them to file confidential
 5   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 6   followed and the standards that will be applied when a party seeks permission from
 7   the court to file material under seal.
 8         1.2    GOOD CAUSE STATEMENT
 9         This case involves claims of copyright infringement relating to the creation and
10   distribution of certain recorded musical compositions. As a result, this action is likely
11   to involve trade secrets, customer and pricing lists and other valuable research,
12   development, commercial, financial, technical and/or proprietary information for
13   which special protection from public disclosure and from use for any purpose other
14   than prosecution of this action is warranted. Such confidential and proprietary
15   materials and information consist of, among other things, confidential business or
16   financial information, information regarding confidential business practices, or other
17   confidential research, development, or commercial information (including
18   information implicating privacy rights of third parties), information otherwise
19   generally unavailable to the public, or which may be privileged or otherwise protected
20   from disclosure under state or federal statutes, court rules, case decisions, or common
21   law, and material or information that is subject to a written independent obligation of
22   confidentiality. Accordingly, to expedite the flow of information, to facilitate the
23   prompt resolution of disputes over confidentiality of discovery materials, to
24   adequately protect information the parties are entitled to keep confidential, to ensure
25   that the parties are permitted reasonable necessary uses of such material in preparation
26   for and in the conduct of trial, to address their handling at the end of the litigation,
27   and serve the ends of justice, a protective order for such information is justified in this
28   matter. It is the intent of the parties that information will not be designated as
                                                 2
 1   confidential for tactical reasons and that nothing be so designated without a good faith
 2   belief that it has been maintained in a confidential, non-public manner, and there is
 3   good cause why it should not be part of the public record of this case.
 4
 5         2.     DEFINITIONS
 6         2.1    Action: this pending federal lawsuit.
 7         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 8   of information or items under this Order.
 9         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
10   how it is generated, stored or maintained) or tangible things that qualify for
11   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
12   the Good Cause Statement
13         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
14   support staff).
15         2.5    Designating Party: a Party or Non-Party that designates information or
16   items that it produces in disclosures or in responses to discovery as
17   “CONFIDENTIAL.”
18         2.6    Disclosure or Discovery Material: all items or information, regardless
19   of the medium or manner in which it is generated, stored, or maintained (including,
20   among other things, testimony, transcripts, and tangible things), that are produced or
21   generated in disclosures or responses to discovery in this matter.
22         2.7    Expert: a person with specialized knowledge or experience in a matter
23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
24   an expert witness or as a consultant in this Action.
25         2.8    House Counsel: attorneys who are employees of a party to this Action.
26   House Counsel does not include Outside Counsel of Record or any other outside
27   counsel.
28
                                                 3
 1         2.9    Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 4   to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which
 6   has appeared on behalf of that party, and includes support staff.
 7         2.11 Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         2.13 Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         2.14 Protected Material:       any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
19   from a Producing Party.
20
21   3.    SCOPE
22         The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or extracted
24   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
25   Protected Material; and (3) any testimony, conversations, or presentations by Parties
26   or their Counsel that might reveal Protected Material.
27         Any use of Protected Material at trial will be governed by the orders of the trial
28   judge. This Order does not govern the use of Protected Material at trial.
                                                4
 1
 2   4.    DURATION
 3         Even after final disposition of this litigation, the confidentiality obligations
 4   imposed by this Order will remain in effect until a Designating Party agrees otherwise
 5   in writing or a court order otherwise directs. Final disposition will be deemed to be
 6   the later of (1) dismissal of all claims and defenses in this Action, with or without
 7   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 8   appeals, rehearings, remands, trials, or reviews of this Action, including the time
 9   limits for filing any motions or applications for extension of time pursuant to
10   applicable law.
11
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1       Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under this
15   Order must take care to limit any such designation to specific material that qualifies
16   under the appropriate standards. The Designating Party must designate for protection
17   only those parts of material, documents, items, or oral or written communications that
18   qualify so that other portions of the material, documents, items, or communications
19   for which protection is not warranted are not swept unjustifiably within the ambit of
20   this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating Party
25   to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                 5
 1         5.2    Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7         (a) for information in documentary form (e.g., paper or electronic documents,
 8   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 9   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
10   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
11   portion or portions of the material on a page qualifies for protection, the Producing
12   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
13   markings in the margins).
14                A Party or Non-Party that makes original documents available for
15   inspection need not designate them for protection until after the inspecting Party has
16   indicated which documents it would like copied and produced. During the inspection
17   and before the designation, all of the material made available for inspection will be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
19   it wants copied and produced, the Producing Party must determine which documents,
20   or portions thereof, qualify for protection under this Order. Then, before producing
21   the specified documents, the Producing Party must affix the “CONFIDENTIAL
22   legend” to each page that contains Protected Material. If only a portion or portions
23   of the material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the
25   margins).
26         (b) for testimony given in depositions Parties and deponents may, within thirty
27   (30) days after receiving a transcript of a deposition, designate pages of the transcript
28   (and exhibits thereto) as Confidential to the extent the Party or deponent believes they
                                                 6
 1   contain material or information entitled to that protection. Confidential information
 2   within the deposition transcript may be designated only by sending a letter indicating
 3   the page and line numbers of the deposition transcript that the Party or deponent
 4   designates as Confidential to the party who took the deposition and to the court
 5   reporter. Until the expiration of the 30-day period during which such designations
 6   may be made, the transcript of the deposition will be treated as subject to protection
 7   as Confidential under this Stipulated Protective Order. Further, to avoid misuse of
 8   audiovisual recordings of depositions to embarrass or harass a party or witness, and
 9   consistent with the limitations of California Rule of Professional Conduct 3.6
10   (adopted by this Court under Local Rule 83-3.1.2) upon extrajudicial statements likely
11   to materially prejudice an adjudicative proceeding, all audiovisual recordings of
12   depositions shall be used solely for the prosecution or defense of this action and shall
13   not be posted on the Internet or otherwise publicly exhibited, publicly distributed, or
14   disclosed to anyone other than Parties, House Counsel and Experts, other than if
15   played in open court in, or otherwise used in the prosecution or defense of, this action
16   or the action styled entitled Kurt Oldman, et al. vs. Tyler Bates, et al., Los Angeles
17   Superior Court Case No. 18STCV01060 (the “State Case”), or as may be permitted
18   by further order of this Court or the Court in the State Case. The foregoing provision
19   does not, however, authorize the State Court in the State Action to permit the use or
20   disclosure of material or information that has been designated “CONFIDENTIAL”
21   pursuant to this Stipulated Protective Order and appears in the audiovisual recordings,
22   and, instead, any use or disclosure of that material or information designated
23   “CONFIDENTIAL” shall be governed by paragraph 8 of this Stipulated Protective
24   Order.
25         (c) for information produced in some form other than documentary and for any
26   other tangible items, that the Producing Party affix in a prominent place on the exterior
27   of the container or containers in which the information is stored the legend
28   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                7
 1   protection, the Producing Party, to the extent practicable, will identify the protected
 2   portion(s).
 3             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive the
 5   Designating Party’s right to secure protection under this Order for such material.
 6   Upon timely correction of a designation, the Receiving Party must make reasonable
 7   efforts to assure that the material is treated in accordance with the provisions of this
 8   Order.
 9
10   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
11             6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14             6.2   Meet and Confer.     The Challenging Party will initiate the dispute
15   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
16   et seq.
17             6.3   The burden of persuasion in any such challenge proceeding will be on
18   the Designating Party. Frivolous challenges, and those made for an improper purpose
19   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
20   expose the Challenging Party to sanctions. Unless the Designating Party has waived
21   or withdrawn the confidentiality designation, all parties will continue to afford the
22   material in question the level of protection to which it is entitled under the Producing
23   Party’s designation until the Court rules on the challenge.
24
25   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
26             7.1   Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                 8
 1   Protected Material may be disclosed only to the categories of persons and under the
 2   conditions described in this Order. When the Action has been terminated, a Receiving
 3   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving      Party    may     disclose    any    information   or   item   designated
10   “CONFIDENTIAL” only to:
11               (a) the Receiving Party and the Receiving Party’s Outside Counsel of
12   Record in this Action, as well as employees of said Outside Counsel of Record to
13   whom it is reasonably necessary to disclose the information for this Action;
14               (b) the officers, directors, and employees (including House Counsel) of the
15   Receiving Party to whom disclosure is reasonably necessary for this Action;
16               (c) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (d) the Court and its personnel;
20               (e) court reporters and their staff;
21               (f) professional jury or trial consultants, mock jurors, and Professional
22   Vendors to whom disclosure is reasonably necessary for this Action and who have
23   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (g) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26               (h) during their depositions, witnesses, and attorneys for witnesses, in the
27   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
                                                    9
 1   not be permitted to keep any confidential information unless they sign the
 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 3   agreed by the Designating Party or ordered by the court. Pages of transcribed
 4   deposition testimony or exhibits to depositions that reveal Protected Material may be
 5   separately bound by the court reporter and may not be disclosed to anyone except as
 6   permitted under this Stipulated Protective Order; and
 7           (i) any mediator or settlement officer, and their supporting personnel, mutually
 8   agreed upon by any of the parties engaged in settlement discussions.
 9
10   8.      PROTECTED MATERIAL SUBPOENAED, SOUGHT IN DISCOVERY,
11   ORDERED PRODUCED, OR OTHERWISE SOUGHT TO BE USED, IN OTHER
12   LITIGATION
13           If a Party is served with a subpoena, discovery request, or a court order issued
14   in other litigation that compels disclosure of any information or items designated in
15   this Action as “CONFIDENTIAL,” or if a Party wishes to disclose in other litigation
16   any information or items designated in this Action as “CONFIDENTIAL,” that Party
17   must:
18              (a) promptly notify in writing the Designating Party prior to the disclosure.
19   Such notification will include, as applicable, a copy of the subpoena, discovery
20   request, or court order or a description of the proposed disclosure;
21              (b) in the case of a subpoena, discovery request, or court order compelling
22   disclosure, promptly notify in writing the party who caused the subpoena, discovery
23   request, or order to issue in the other litigation that some or all of the material covered
24   by the subpoena, discovery request, or order is subject to this Protective Order. Such
25   notification will include a copy of this Stipulated Protective Order; and
26              (c) cooperate with respect to all reasonable procedures sought to be pursued
27   by the Designating Party whose Protected Material may be affected.
28
                                                 10
 1         If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena, discovery request, or court order or who seeks to disclose information
 3   or items designated in this Action as “CONFIDENTIAL,” will not produce any
 4   information designated in this Action as “CONFIDENTIAL” before a determination
 5   by the court in the other litigation, unless the Party has obtained the Designating
 6   Party’s permission. The Designating Party will bear the burden and expense of
 7   seeking protection in that court of its confidential material and nothing in these
 8   provisions should be construed as authorizing or encouraging a Receiving Party in
 9   this Action to disobey a lawful directive from another court.
10
11   9.    A    NON-PARTY’S         PROTECTED         MATERIAL       SOUGHT       TO     BE
12   PRODUCED IN THIS LITIGATION
13             (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18             (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party will:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality agreement
24   with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28
                                               11
 1                (3) make the information requested available for inspection by the Non-
 2   Party, if requested.
 3             (c) If the Non-Party fails to seek a protective order from this court within
 4   14 days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party will not
 7   produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party will bear the burden and expense
10   of seeking protection in this court of its Protected Material.
11
12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
17   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
18   persons to whom unauthorized disclosures were made of all the terms of this Order,
19   and (d) request such person or persons to execute the “Acknowledgment and
20   Agreement to Be Bound” that is attached hereto as Exhibit A.
21
22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23   PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28   may be established in an e-discovery order that provides for production without prior
                                                12
 1   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2   parties reach an agreement on the effect of disclosure of a communication or
 3   information covered by the attorney-client privilege or work product protection, the
 4   parties may incorporate their agreement in the stipulated protective order submitted
 5   to the court.
 6
 7   12.   MISCELLANEOUS
 8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in this
13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
14   ground to use in evidence of any of the material covered by this Protective Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
17   only be filed under seal pursuant to a court order authorizing the sealing of the specific
18   Protected Material at issue. If a Party's request to file Protected Material under seal
19   is denied by the court, then the Receiving Party may file the information in the public
20   record unless otherwise instructed by the court.
21
22   13.   FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 4, within 60
24   days of a written request by the Designating Party, each Receiving Party must return
25   all Protected Material to the Producing Party or destroy such material. As used in this
26   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27   summaries, and any other format reproducing or capturing any of the Protected
28   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                13
 1   Party must submit a written certification to the Producing Party (and, if not the same
 2   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 3   (by category, where appropriate) all the Protected Material that was returned or
 4   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 5   abstracts, compilations, summaries or any other format reproducing or capturing any
 6   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 7   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 8   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 9   reports, attorney work product, and consultant and expert work product, even if such
10   materials contain Protected Material. Any such archival copies that contain or
11   constitute Protected Material remain subject to this Protective Order as set forth in
12   Section 4 (DURATION).
13
14   14.   Any willful violation of this Order may be punished by civil or criminal
15   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
16   authorities, or other appropriate action at the discretion of the Court.
17
18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19   DATED: September __, 2019               GUTMAN LAW
20
21                                           By:                              ___________
                                             Alan S. Gutman
22                                           John Juenger
23                                           Attorneys for Plaintiff Dieter Hartmann

24   Dated: September __, 2019               THEODORA ORINGER PC
25
                                             By:
26                                           Edward E. Johnson
27                                           Katherine J. Flores
                                             Attorneys for Defendants Tyler Bates and
28                                           Tyler Bates Music, Inc.
                                                14
 1   Dated: September __, 2019               DAVIS WRIGHT TREMAINE LLP
 2
 3                                           By:                           _________
                                             Peter Anderson
 4                                           Alonzo Wickers IV
 5                                           Nicolette Vairo
                                             Attorneys for Defendants Focus Features,
 6                                           LLC and Focus Features Productions, LLC
 7
 8                            Attestation Regarding Signatures
 9         The undersigned attests that all signatories listed, and on whose behalf this
10   filing is submitted, concur in this filing’s content and have authorized its filing.
11
12    Dated: October 7, 2019                      ____________________________
                                                        Peter Anderson, Esq.
13
14
15
16
17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19
20   DATED: October 7, 2019                      __________________________________
                                                 HON. MICHAEL R. WILNER
21                                               United States Magistrate Judge
22
23
24
25
26
27
28
                                                15
 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court Hartmann v. Bates, et al. Case No. 2:19-cv-05273-AB-MRWx. I agree
 8   to comply with and to be bound by all the terms of this Stipulated Protective Order
 9   and I understand and acknowledge that failure to so comply could expose me to
10   sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Stipulated
12   Protective Order to any person or entity except in strict compliance with the
13   provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [full
18   name] of _______________________________________ [full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                               16
